Prince, J.
This is an action in negligence. The evidence satisfies me that the damage of which the plaintiff complains was caused solely by reason of the defendant’s negligence in stowing these goods in a hatch so close to the engine room and boiler room as to cause this shipment, consisting of hops, to turn brown and to lose excessive weight because of the extraordinary temperature in this particular hatch due to the closeness of the fire room and boiler room. The heat complained of in this particular hatch cannot be considéred as the ordinary temperature of a space in which caigo of this kind is to be carried.
The damages complained of by plaintiff are the direct result of the act of negligence complained of, and I find accordingly for the plaintiff in the sum of $1,000. Ten days’ stay.